Response to Arguments
Applicant’s arguments filed 02/23/2022 have been fully considered but they are not persuasive.

Applicant argues that Yuqun is only concerned with the safety performance of a battery, not the cycle performance and high-temperature storage performance of the battery. And Yuqun do not teach the limitation “a capacity of the negative electrode active material per unit area/(a capacity of the positive electrode active material per unit area + a capacity of the lithium metal on the surface of the negative electrode film per unit area.times.80%) ≥ 1.10; the capacity of the negative electrode active material per unit area/the capacity of the positive electrode active material per unit area=1.2 to 2.1,” in claim 1. 
Examiner respectfully disagrees with Applicant's interpretation of the claim language applied to the prior art. First, Yuqun teach the same negative electrode as claimed. Second, the capacity of the positive electrode or the negative electrode is a result, which depend on the material, composition or structure of the battery. Finally, it would have expected for negative electrode of Yuqun to have wherein a capacity of the negative electrode active material per unit area/(a capacity of the positive electrode active material per unit area + a capacity of the lithium metal on the surface of the negative electrode film per unit area.times.80%) ≥ 1.10; the capacity of the negative electrode active material per unit area/the capacity of the positive electrode active material per unit area=1.2 to 2.1. as claimed lacking unexpected result showing otherwise.

Applicant argues that Yuqun is only concerned with the safety performance of a battery, not the cycle performance and high-temperature storage performance of the battery. And Yuqun 
Examiner respectfully disagrees with Applicant's interpretation of the claim language applied to the prior art. First, Yuqun teach the same negative electrode as claimed. Second, the capacity of the positive electrode or the negative electrode is a result, which depend on the material, composition or structure of the battery. Finally, it would have expected for negative electrode of Yuqun to have wherein a capacity of the negative electrode active material per unit area/(a capacity of the positive electrode active material per unit area + a capacity of the lithium metal on the surface of the negative electrode film per unit area.times.80%) ≥ 1.10; the capacity of the negative electrode active material per unit area/the capacity of the positive electrode active material per unit area=1.2 to 2.1. as claimed lacking unexpected result showing otherwise. Furthermore, claim 10 does not require the limitation, “the amount of active lithium that can be intercalated and deintercalated from the pre-intercalation compound LiCx.” And Wietelmann et al. teach the same pre-lithium-intercalation compound LiCx as claimed.  
Therefore the rejections will be maintained.
/LINGWEN R ZENG/Examiner, Art Unit 1723